CLEMENS, Senior Judge.
Plaintiff Elizabeth Linnenbrink won this quiet title action against defendants Cecil and Marian Kuster. They have appealed.
The parties now own adjoining 50' by 100' lots in the city of Linn. Both claim under original owner Joe Kemmer. He sold Lot 39 to plaintiff in 1962 and through mesne conveyances defendants bought Lot 40 in 1980.
Now at issue is a 4' by 100' median strip. The trial court held plaintiff owned it by 32 years of adverse possession.
We adopt the trial court’s findings of fact: The disputed strip was probably on defendants’ lot but lay on plaintiff’s side of defendants’ fenced driveway and adjoined plaintiff’s lot. Her claim of adverse possession is to this 4' strip. Its precise location as to being on Lot 39 or Lot 40 is indefinite and was disputed by each parties’ surveyor. Through the 32 years of plaintiff’s possession of the strip she had put up trellises there, planted flowers on it, mowed it and planted a tree on it; she believed she had acquired title to it by her purchase of Lot 39; all this started and continued with the knowledge of then owner of adjoining Lot 40. Plaintiff believed she had acquired ownership of the strip by her original purchase and thereafter her possession was actual, hostile, open, notorious, exclusive and continuous. This barred recovery by defendants under the ten-year statute of limitations, Section 516.010 RSMo.1978. The court ruled plaintiff is the legal and equitable owner of the disputed strip and that defendants have no interest therein.
Judgment for plaintiff by adverse possession is supported by the evidence, as in the parallel case of Walker v. Walker, 509 S.W.2d 102[4, 5] (Mo.Sup.1974).
Affirmed.
KAROHL, P.J., and REINHARD and CRANDALL, JJ., concur.